DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 02/10/2021 has been entered. 
The objections of claim 11 are withdrawn in view of the amendment.
Claims 1-2, 9-11 and 18, 20 are amended.
Claims 1-20 are pending of which claims 1, 9 and 18 are independent claims.

Response to Arguments
The applicant's arguments filed on 02/10/2021 regarding claims 1-20 have been fully considered but are moot in view of the following new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7, 9-12, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maischberger et al. (Pub. No.: US 2016/0370193, hereinafter Maischberger) in view of Singh (Pub. No.: US 2002/0071438) and Dewitt et al . (Pub. No.: US 2019/0081782, hereinafter Dewitt) and Ju et al. (Pub. No.: US 2014/009811, hereinafter Ju).
Regarding claim 9: Maischberger discloses A method for encoding map data, the method comprising: 
determining, by a navigation device, a location of the navigation device (Maischberger - [0089]: The positioning system may also include a receiver and correlation chip to obtain a GPS signal. The device 122 receives location data from the positioning system. The location data indicates the location of the device 122); 
collecting, by the navigation device, map data (Maischberger - [0027]: the location points may be collected in response to requests sent from the server); 
dividing, by the navigation device, the map data into a plurality of chunks of data (Maischberger - [0027]: The sets of collected location points may be grouped in clusters dependent on the proximity of the location points with respect to one another); 
transmitting, by the navigation device, the encoded map data to the mapping server (Maischberger - [0077]: The updated navigation route is encoded and transmitted to the navigation device).
However Maischberger doesn’t explicitly teach, but Singh discloses syncing, by the navigation device, an algorithm pool with a mapping server, wherein the algorithm pool comprises a plurality of different algorithms (Singh - [0039]: the invention uses a synchronization mechanism between the EE 104 and DD 106 modules to ensure that the encoding and decoding algorithms are correctly synchronized); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Maischberger with Singh so that the encoding and decoding algorithms are synchronized. The modification would have allowed the system to decode the encoded data. 
However the combination of Maischberger and Singh doesn’t explicitly teach, but Dewitt discloses encoding, by the navigation device, each chunk of data of the plurality of chunks with an algorithm from the algorithm pool (Dewitt - [0064]: the encryption module 302 randomly selects an encryption algorithm on a per-data-segment basis such that a different encryption algorithm may be randomly selected for each data segment); 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Maischberger and Singh with Dewitt so that each chunk is encoded with a randomly selected algorithm. The modification would have allowed the system to ensure that the same encryption algorithm is not used twice (Dewitt - [0064]). 
However the combination of Maischberger, Singh and Dewitt doesn’t explicitly teach, but Ju discloses wherein the algorithm from the algorithm pool is selected based on a location of the navigation device ([0059]: the decision result DR may instruct the compression unit 504 to select among different compression algorithms with different compression ratios according to the location of an electronic device (e.g., a smartphone)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Maischberger, Singh and Dewitt with Ju so that selected algorithm is based on device location. The modification would have allowed the system to achieve different compression ratio based on device location. 
Regarding claims 1 and 18: The limitations of claims are substantially similar or broader to the limitations of claim 9, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 9.
Regarding claims 2 and 10: Maischberger as modified discloses wherein encoding further comprises: appending, by the processor, an algorithm identifier to each chunk that identifies the algorithm used to encode the chunk (Singh - [0055]: the encoding and decoding algorithms can assume that every packet, irrespective of whether or not the payload has been replaced will have an extra header of fixed length that indicates the state of the payload as well as the identification number).
Singh is combined with Maischberger, Dewitt and Ju herein for similar obviousness reasons and motivation and the same rationale as stated for claim 9.
Regarding claim 3: Maischberger as modified discloses wherein a number of the plurality of chunks is equal to a number of different algorithms in the algorithm pool (Dewitt - [0064]: the encryption module 302 may ensure that the same encryption algorithm is not used twice, is not used on consecutive data segments, and/or the like).

Regarding claims 7 and 15: Maischberger as modified discloses wherein syncing comprises: transmitting the plurality of different algorithms and identifiers for the plurality of different algorithms to the navigation device (Singh - [0059]: the invention can use an explicit synchronization mechanism to ensure that the two tables are synchronized. The explicit synchronization uses a separate reliable transport channel between the EE 104 and DD 106 modules that is used for communication of table synchronization messages).
Singh is combined with Maischberger, Dewitt and Ju herein for similar obviousness reasons and motivation and the same rationale as stated for claim 9.
Regarding claim 11: Maischberger as modified discloses wherein determining comprises: determining the location using a global positioning system sensor (Maischberger - [0089]: The positioning circuitry 207 may include a Global Positioning System (GPS)). 
Regarding claim 12: Maischberger as modified discloses wherein the map data contains sensitive personal data (Maischberger - [0089]: The location data indicates the location of the device 122).
Regarding claim 17: Maischberger as modified discloses wherein the mapping server comprises another navigation device (Maischberger - [0090]: The workstation 128 may be used as an input device for the server 125. In addition, the communication interface 305 is an input device for the server 125. The communication interface 305 receives data indicative of use inputs made via the workstation 128 or the navigation device 122).
Regarding claim 19: Maischberger as modified discloses further comprising: a transmitter configured to transmit the encoded map data to a mapping server for analysis (Maischberger - [0033]: The midpoint-based approach begins with an end-user sending a routing request between a starting location and a destination location. … The starting location and destination locations are encoded with their respective midpoint geographic locations and z-levels to provide a starting segment and a target segment. [0034]: Using the encoded starting and target segments, the routing server may identify a corresponding path segment in the server's latest map version).
Regarding claim 20: Maischberger as modified discloses wherein each of the plurality of chunks further comprises a header with an identifier for the algorithm used to encode the respective chunk (Singh - [0059]: The explicit synchronization requires each payload to be transmitted from the encoding algorithm with a status header that indicates to the decoding algorithm the current status of this payload).
Singh is combined with Maischberger, Dewitt and Ju herein for similar obviousness reasons and motivation and the same rationale as stated for claim 9.

Claims 4-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Maischberger et al. (Pub. No.: US 2016/0370193, hereinafter Maischberger) in view of Singh (Pub. No.: US 2002/0071438) and Dewitt et al . (Pub. No.: US 2019/0081782, hereinafter Dewitt), Ju et al. (Pub. No.: US 2014/009811, hereinafter Ju) and Tian et al. (Pub. No.: US 2011/0191577, hereinafter Tian).
Regarding claim 4: Maischberger doesn’t explicitly teach, but Tian discloses: further comprising: selecting, by the processor, the algorithm pool from a plurality of algorithm pools as a function of an attribute of the navigation device (Tian - [0003]: Further, in selecting the optimal encoding and compression algorithms, the attributes of the client device may be taken into consideration).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Maischberger, Singh, Dewitt and Ju with Tian so that the attributes of the client device is considered in selecting encoding algorithm. The modification would have allowed the system to consider device attributes for selecting an algorithm. 
Regarding claim 5: Maischberger as modified discloses wherein the attribute is low computational ability; wherein the algorithm pool is selected to comprise a plurality of algorithms with low computational requirements (Tian - [0040]: the described embodiments leverage the efficiency of transcoding algorithms that have been optimized for the media. The encryption is achieved by randomization of the media stream, which is a low complexity process, and therefore does not significantly alter the computational requirements).
The reason to combine is similar as claim 4.
Regarding claim 6: Maischberger as modified discloses wherein the attribute is low bandwidth; wherein the algorithm pool is selected to comprise a plurality of algorithms that require low bandwidth (Tian - [0037]: in transcoding, the compression algorithm may be selected based on the media device being served. This allows the media server to efficiently lower the band width based on the capabilities of the media device).
The reason to combine is similar as claim 4.
Regarding claims 13-14: The limitations of claims are substantially similar to the limitations of claims 4-6, thus it is interpreted and rejected for the reasons set forth above in the rejection of claims 4-6.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maischberger et al. (Pub. No.: US 2016/0370193, hereinafter Maischberger) in view of Singh (Pub. No.: US 2002/0071438) and Dewitt et al . (Pub. No.: US 2019/0081782, hereinafter Dewitt), Ju et al. (Pub. No.: US 2014/009811, hereinafter Ju) and Pfeifle et al. (Pub. No.: US 2014/0108462, hereinafter Pfeifle).
Regarding claims 8 and 16: Maischberger doesn’t explicitly teach, but Pfeifle discloses: wherein the plurality of algorithms comprises at least one of ASCII. Unicode. URL Encoding, Base64, Polyalphabetic Substitution Ciphers, Morse code, or Baudot code (Pfeifle - [0024]: The tile 10 may be ASCII encoded as relational data script).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Maischberger, Singh, Dewitt and Ju with Pfeifle so that encoding algorithm is ASCII. The modification would have allowed the system to encode data as ASCII. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437